- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJanuary 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT We hereby inform our shareholders and the market in general that: On July 19, 2010 Eletrobras filed with the Securities and Exchange Commission (SEC) a 6K form containing a Market Announcement which reported that on July 1, 2010 a Form 12b-25 was filed with the SEC, notifying the SEC that the Company had not finalized all the necessary information contained in the annual report Form 20-F (F2009-20) for the year ended December 31, 2009, by June 30, 2010 and due to the complexity of the mentioned issues, it was not possible to inform a specific date for the filing of that form. In this scenario the New York Stock Exchange (NYSE) has granted us 6 months to solve this issue. During this period we have been working together with our external auditors seeking a solution to this issue. We have likewise kept in touch with the SEC and the NYSE, and established a Schedule of filing the (20-F2009) by the end of this quarter. On January 14, 2011 the NYSE granted us an additional period of six months to file with the SEC. The NYSE will monitor the Company's progress in relation to the mentioned schedule. Rio de Janeiro, January 19, 2011. Armando Casado de Araújo Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 19, 2011 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
